             Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

 CLIFFORD A. ZUCKER, as                                 )
 LIQUIDATING TRUSTEE FOR OCONEE                         )
 REGIONAL HEALTH SYSTEMS, INC., et                      )   Case No.
 al.,                                                   )   ____________________
           Plaintiff,                                   )
 v.                                                     )
                                                        )
 JASPER HEALTH SERVICES, INC.,                          )
                                                        )
                  Defendant.                            )

                                            COMPLAINT

        Clifford A. Zucker, as Liquidating Trustee (the “Plaintiff” or “Trustee”) for Oconee

Regional Health Systems, Inc., et al. (collectively, the “Debtors” or “Oconee”), files this

Complaint against Defendant Jasper Health Services, Inc. (“Jasper” or the “Defendant”), and in

support thereof, respectfully shows as follows:

                                         INTRODUCTION

        1.       This lawsuit is filed by Oconee’s duly appointed bankruptcy trustee to make

Oconee whole for its uncompensated provision of goods, services, cash, and other benefits to

Jasper. For the better part of two decades, Oconee provided Jasper with millions of dollars to

shore up Jasper’s finances and provide other support. When the tables were turned, and Oconee

was desperately in need of cash, Jasper refused to repay these amounts, thereby contributing to

Oconee’s bankruptcy.

        2.       The Debtors were a non-profit health system based in Milledgeville, Georgia

which, through affiliates, operated a hospital and three clinics. The Debtors’ bankruptcy filing

resulted in the sale of substantially all of their assets and left creditors largely unpaid.
               Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 2 of 18



          3.       The Defendant was one of the Debtors’ affiliates and operates a hospital and skilled

nursing facility in Monticello, Georgia. Jasper did not file for bankruptcy. Instead, the Debtors’

demise left Jasper not only unscathed, but in solid financial condition.

          4.       This disparity in outcomes is not an accident, as Jasper received years of benefits

from the Debtors. Accordingly, the Trustee brings this lawsuit to recover those benefits.

                                                 PARTIES

          5.       The Trustee was appointed pursuant to a Plan of Liquidation (the “Plan”) which

was confirmed in the Debtors’ bankruptcy cases on March 23, 2018.

          6.       Pursuant to the Plan, the Trustee is responsible for pursuing litigation for the benefit

of Oconee’s creditors, among other duties. The Trustee is the holder of the Debtors’ causes of

action.

          7.       The Debtors—namely Oconee Regional Health Systems, Inc. (“ORHS”), Oconee

Regional Medical Center, Inc. (“ORMC”), Oconee Regional Health Services, Inc., Oconee

Regional Emergency Medical Services, Inc., Oconee Regional Health Ventures, Inc., Oconee

Internal Medicine, LLC, Oconee Orthopedics, LLC, ORHV Sandersville Family Practice, LLC,

and Oconee Regional Senior Living, Inc.—filed chapter 11 bankruptcy cases in the U.S.

Bankruptcy Court for the Middle District of Georgia on May 10 and 11, 2017 (collectively, the

“Petition Date”).

          8.       Debtors ORHS, ORMC, Oconee Regional Health Services, Inc., Oconee Regional

Emergency Medical Services, Inc., Oconee Regional Senior Living, Inc., Oconee Internal

Medicine, LLC, Oconee Orthopedics, LLC, and ORHV Sandersville Family Practice, LLC are

Georgia nonprofit corporations. Debtor Oconee Regional Health Ventures, Inc. is a Georgia

corporation.


                                                     -2-
            Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 3 of 18



       9.       A corporate organization chart of the Debtors as of the Petition Date, with non-

debtor affiliates including Jasper, is attached hereto as Exhibit A.

       10.      Jasper is a Georgia nonprofit corporation with its principal place of business at 898

College Street, Monticello, Georgia 31064. Jasper can be served via its registered agent, Alison

Hildebrant, at that address.

       11.      ORHS holds the sole membership interest in Jasper. Pursuant to Jasper’s Bylaws,

its board of directors consisted of seven members, including three community members from

Jasper County and four members appointed by ORHS and ORMC. Accordingly, Oconee, and by

extension the Trustee, has the right to control Jasper’s board of directors.

       12.      Jasper was an insider of the Debtors, as defined under the Bankruptcy Code and

other applicable law, at all times relevant to this Complaint.

                                 JURISDICTION AND VENUE

       13.      This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1331 because

certain of the claims contained herein arise under the laws of the United States.

       14.      This Court also has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1334(b)

because certain of the claims contained herein arise under title 11 of the United States Code, or

arise in or are related to cases under title 11 of the United States Code, namely the bankruptcy

cases of the Debtors.

       15.      Moreover, this Court has supplemental jurisdiction to hear this matter pursuant to

28 U.S.C. § 1367 because certain of the claims contained herein are related to claims in the action

over which the Court has original jurisdiction.




                                                  -3-
           Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 4 of 18



        16.     Jasper is subject to personal jurisdiction in Georgia because it has sufficient

minimum contacts with Georgia and because these claims arise out of Jasper’s activities in

Georgia.

        17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Jasper

resides in this district and a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                                  FACTUAL BACKGROUND

        A. Overview of the Debtors

        18.     The Debtors formerly comprised the largest comprehensive healthcare institution

serving Baldwin County and seven surrounding counties, namely Greene, Hancock, Jasper, Jones,

Putnam, Washington, and Wilkinson Counties.

        19.     ORMC was founded in 1957, and was originally known as Baldwin County

Hospital. It was operated by Baldwin County until 1997, when ORMC was incorporated to operate

the hospital pursuant to a lease agreement with the Baldwin County Hospital Authority.

        20.     In August of 1998, the Baldwin County Hospital Authority issued $24,735,000 in

bond debt, through an indenture trustee that was succeeded by U.S. Bank National Association, as

indenture trustee (the “Bond Trustee”). Subsequent bond issuances occurred in 2016 and 2017.

        21.     As of the Petition Date, the Debtors owed, on account of the bonds: (i) unpaid

principal on the Series 1998 Bonds in the amount of $21,510,000; (ii) accrued but unpaid interest

on the Series 1998 Bonds in the amount of $506,290.30; (iii) unpaid principal on the Series 2016

Bonds in the amount of $7,250,000; (iv) accrued but unpaid interest on the Series 2016 Bonds in

the amount of $52,361.15; and (v) accrued and unpaid fees and expenses of the Bond Trustee and

its professionals.


                                                -4-
            Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 5 of 18



         22.      This bond debt, which was used to fund the Debtors’ operations and the operations

of Jasper, bore interest at the rate of 5.3%. However, Jasper never paid interest (with perhaps

limited, below market, exceptions) for the monies, goods, or services that Oconee provided to

Jasper, despite Oconee incurring considerable expense for the same.

         23.      To finance the Debtors’ bankruptcy cases, bonds totaling $5,000,000 were issued

after the Petition Date in 2017, which bore interest at 13% per annum.

         24.      During the bankruptcy cases, the Debtors sold substantially all of their assets,

excepting certain causes of action and other items, to an affiliate of Navicent Health, Inc. for $12.2

million in cash.

         25.      As of this date, the Debtors’ bondholders, trade creditors, and most other creditors

of the Debtors have not been paid in full.

         B. Jasper, its relationship with the Debtors, the benefits received, and Jasper’s
            resulting improved balance sheet

         26.      Jasper was incorporated as a Georgia nonprofit corporation on or about January 19,

1999. Prior to that time, the Jasper Memorial Hospital had been operated by Jasper County.

         27.      Jasper was on the verge of closing its doors before Oconee began assisting Jasper

with its finances in 1999. Jasper was so financially strapped that it was in danger of missing its

payments for its employees’ payroll.

         28.      Oconee provided financial assistance to Jasper for the better part of two decades.

         29.      The Bylaws of Jasper provide that its sole member is ORHS. 1

         30.      Between 1999 and 2017, Jasper operated as a part of the Oconee hospital system.

         31.      Various Oconee officers served as members of Jasper’s board of directors.



1
 Pursuant to the Plan, the Trustee presently holds this membership interest, as well as the right to appoint a controlling
majority of Jasper’s board of directors.
                                                           -5-
          Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 6 of 18



       32.     Oconee provided a range of benefits to Jasper, and Jasper willingly participated in

the Oconee hospital system.

       33.     Jasper’s chief administrator, Jan Gaston, regularly attended Oconee’s board

meetings to provide reports to Oconee’s board of directors.

       34.     Further, the law firm that handled Jasper’s incorporation and provided other legal

services to Jasper over the years also handled Oconee’s legal work.

       35.     Oconee also furnished Jasper with insurance, consultants, supplies, audit, cost

reporting, and tax preparation services.

       36.     In many instances, Oconee paid Jasper’s bills.

       37.     However, the nature of the debtor-creditor relationship between the Debtors and

Jasper, i.e. that Oconee was providing Jasper with a variety of goods, services, and other support,

was never disclosed to Oconee’s creditors.

       38.     As a result, Oconee’s creditors had no ability to ascertain the benefits that Oconee

conferred on Jasper over time, and that Jasper owed (and still owes) Oconee significant amounts

of money.

       39.     The categories of support that Oconee provided to Jasper included the provision of:

       a) cash subsidies;

       b) supplies;

       c) management services;

       d) physical therapy services;

       e) salaries of Jasper employees;

       f) insurance;

       g) travel expenses;

       h) auto allowances;
                                                -6-
             Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 7 of 18



       i) rentals;

       j) pharmacy expenses;

       k) education expenses;

       l) physician recruitment expenses;

       m) information technology services;

       n) legal expenses;

       o) interest-free extensions of credit; and

       p) other items.

       40.       Additionally, Jasper received significant benefits from Oconee’s Medicare cost

reporting.

       41.       At Jasper’s request, Oconee reported to the Centers for Medicare & Medicaid

Services (“CMS”) that certain amounts of overhead were allocated from Oconee to Jasper (i.e.,

shifted for the purpose of the report), although Jasper did not actually pay Oconee for the overhead

that reportedly was allocated.

       42.       Jasper was then reimbursed by CMS or the State of Georgia for these amounts.

       43.       However, Jasper never remitted these reimbursements back to Oconee to pay

Oconee for the overhead that it paid on Jasper’s behalf.

       44.       Between 2003 and 2017, these benefits totaled not less than $3.12 million.

       45.       As a result of nearly two decades of support by Oconee, Jasper stabilized, and its

financial performance and balance sheet improved.

       46.       When Oconee began providing assistance to Jasper in 1999, Jasper effectively had

no free cash or investments.

       47.       As of September 30, 2018, Jasper had cash and investments of nearly $6 million,

not including its plant, property, and equipment.

                                                 -7-
             Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 8 of 18



          C. Oconee’s financial downfall, bankruptcy, and sale

          48.     Between 1999 and 2017, Oconee’s financial performance suffered greatly.

          49.     Despite Oconee’s suffering, it continued to confer benefits on Jasper.

          50.     Oconee began losing significant amounts of money in the 2010s. The following

table summarizes Oconee’s Net Income (Losses) during that time period:

                                      Year                Net Income

                                      2011                ($8.6 million)

                                      2012                ($2.3 million)

                                      2013                ($6.5 million)

                                      2014                ($8.8 million)

                                      2015                ($6.3 million)

                                      2016               ($13.9 million)

                                     2017 2               ($8.6 million)

                                      Total               ($55 million)



          51.     Accordingly, while Oconee was subsidizing Jasper, and improving Jasper’s

financial condition by not less than $7 million, Oconee lost not less than $55 million, and was

incurring interest expense at the rate of 5.3% per annum on the amounts extended on Jasper’s

behalf.

          52.     Oconee filed chapter 11 proceedings on the Petition Date, with a plan in place to

sell their assets to Prime Healthcare for $12 million plus the payment of certain cure costs related

to certain contracts that would be assumed by Prime Healthcare.




2
    Through July 2017.
                                                  -8-
            Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 9 of 18



          53.   Following an auction, Navicent Health, Inc. and its affiliates purchased Oconee’s

assets free and clear of liens, claims, and encumbrances for $12.2 million plus the payment of

certain cure costs.

          54.   The sale did not include Oconee’s claims against Jasper, or Oconee’s rights in

Jasper.

          55.   Various creditors filed claims in the bankruptcy cases against Oconee, totaling not

less than $33.8 million.

          D. Oconee’s damages

          56.   Between 1999 and 2017, ORMC made the following transfers of cash, goods, and

services to Jasper:

                                   Year                    Amount

                                   2017                   $422,558.59

                                   2016                   $218,115.43

                                   2015                   $217,121.72

                                   2014                   $395,863.06

                                   2013                   $456,115.54

                                   2012                   $443,699.14

                                   2011                   $539,235.04

                                   2010                   $357,439.32

                                   2009                   $401,478.75

                                   2008                   $373,007.89

                                   2007                   $396,641.21

                                   2006                   $413,717.51

                                   2005                   $372,846.59

                                                -9-
         Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 10 of 18



                                   Year                      Amount

                                   2004                     $598,992.11

                                   2003                     $808,090.21

                                   2002                     $865,305.87

                                   2001                  $1,105,466.50

                                   2000                     $696,228.56

                                   1999                     $199,508.42

                                   Total                 $9,281,431.46



(collectively, the “Intercompany Transfers”, those transfers in the four years prior to the Petition

Date, the “Four-Year Intercompany Transfers”, and those transfers in the two years prior to the

Petition Date, the “Two-Year Intercompany Transfers”).

       57.     Further, Jasper owes Oconee not less than $295,956.56 for goods and services

supplied on an open account (the “Open Account Amounts”).

       58.     Despite providing Jasper with considerable time, labor, effort, and expense in

management services (the “Management Services”), Oconee never charged Jasper a management

fee.

       59.     A proper management fee would have been based upon a percentage of Jasper’s

revenues, as is typical in hospital management contracts.

       60.     The management fees which should have been charged over the life of the

relationship between Oconee and Jasper total not less than $3.7 million (the “Management

Services Amounts”), including not less than $1.355 million during the four years prior to the

Petition Date (the “Four-Year Management Services Amounts”) and not less than $673,846 during

the two years prior to the Petition Date (the “Two-Year Management Services Amounts”).

                                               -10-
          Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 11 of 18



        61.      Further, despite Oconee’s cost of funds (i.e., the rate at which it borrowed money),

Jasper never paid Oconee a market rate of interest 3 on the amounts extended to Jasper. The interest

which should have been paid to Oconee by Jasper over the life of the relationship is not less than

$3,719,000 in total (the “Interest Amounts”), including not less than $530,000 during the four

years prior to the Petition Date (the “Four-Year Interest Amounts”) and not less than $266,317

during the two years prior to the Petition Date (the “Two-Year Interest Amounts”).

        62.      Oconee’s transfer of its overhead figures to Jasper for Medicare cost reporting

purposes provided Jasper with benefits totaling not less than $3.12 million over the life of the

relationship between Oconee and Jasper (the “Medicare Cost Report Transfers”), including not

less than $944,000 during the Four-Years prior to the Petition Date (the “Four-Year Medicare Cost

Report Transfers”) and not less than $250,000 during the two years prior to the Petition Date (the

“Two-Year Medicare Cost Report Transfers”).

        63.      After the Debtors and the Trustee made considerable efforts to settle this matter

without litigation, the Trustee now brings this suit seeking recourse against Jasper for Oconee’s

damages.

                                     COUNT I – OPEN ACCOUNT

        64.      The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.

        65.      Oconee and Jasper had running and/or concurrent dealings.

        66.      These dealings have not been closed, settled, or stated.

        67.      As of the Petition Date, further transactions were contemplated between the Oconee

and Jasper.


3
 Upon information and belief, a small amount of interest (roughly 2% per annum) was charged for certain cash loaned
by Oconee to Jasper.
                                                       -11-
          Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 12 of 18



        68.     Oconee’s records reflect that the Open Account Amounts are due to the bankruptcy

estate as a result of these dealings.

        69.     Neither the Trustee, the Debtors, nor the bankruptcy estates have received the Open

Account Amounts.

        70.     Based on this account stated, the Trustee is entitled to a judgment against the

Defendant for not less than the value of the Open Account Amounts.

                              COUNT II - UNJUST ENRICHMENT

        71.     The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.

        72.     Jasper was unjustly enriched by receiving the Intercompany Transfers,

Management Services Amounts, interest free extensions of credit, the Medicare Cost Report

Transfers, and the Open Account Amounts.

        73.     Jasper knowingly accepted and retained the Four-Year Intercompany Transfers, the

Four-Year Management Services Amounts, the Four-Year Interest Amounts, the Four-Year

Medicare Cost Report Transfers, and the Open Account Amounts.

        74.     Oconee had a reasonable expectation of compensation for the Four-Year

Intercompany Transfers, the Four-Year Management Services Amounts, the Four-Year Interest

Amounts, the Four-Year Medicare Cost Report Transfers, and the Open Account Amounts.

        75.     Jasper holds or held property which, in equity and good conscience, belongs to

Oconee.

        76.     Retention of the Four-Year Intercompany Transfers, the Four-Year Management

Services Amounts, the Four-Year Interest Amounts, the Four-Year Medicare Cost Report

Transfers, and the Open Account Amounts, or the value thereof, by Jasper is unjust.


                                                 -12-
            Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 13 of 18



         77.      Accordingly, the Trustee is entitled to recover the value of the Four-Year

Intercompany Transfers, the Four-Year Management Services Amounts, the Four-Year Interest

Amounts, and the Four-Year Medicare Cost Report Transfers, and the Open Account Amounts

from Jasper.

    COUNT III – FRAUDULENT TRANSFERS (11 U.S.C. §§ 544(B), 550 AND 551 AND
                          O.C.G.A. § 18-2-70 et seq.)

    (Actual Fraud for the Intercompany Transfers, the Management Services, the Medicare
          Cost Report Transfers, and all other transfers from the Debtors to Jasper)

         78.      The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.

         79.      The Debtors made transfers, as such term is defined under O.C.G.A. § 18-2-71(16),

to or for the benefit of Jasper on or within 18 years 4 of the Petition Date.

         80.      These fraudulent transfers include, but are not limited to, the Intercompany

Transfers, the Management Services, and the Medicare Cost Report Transfers.

         81.      The Debtors transferred the Intercompany Transfers, the Management Services,

and the Medicare Cost Report Transfers with actual intent to hinder, delay, or defraud creditors.

         82.      The Debtors’ actual intent is evidenced by, without limitation, the following badges

of fraud:

         a) the Debtors were insolvent at the time of the payment of some or all of these transfers;

         b) these transfers were paid to an insider of the Debtors which was aware of the financial

peril the Debtors were facing;

         c) Jasper was aware of the Debtors’ insolvency, debt structure, and inability to recover;


4
   Pursuant to O.C.G.A. § 18-2-79(1), the Trustee is entitled to avoid all transfers made to Jasper in excess of four
years because the transfers could not reasonably have been discovered by creditors until the Debtors’ bankruptcy
filing. This claim is brought within two years of the Debtors’ bankruptcy filing and is, therefore, timely pursuant to
11 U.S.C. § 546.
                                                        -13-
            Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 14 of 18



         d) these transfers were paid occurred shortly before or shortly after a substantial debt was

incurred;

         e) these transfers were unreasonably high in light of the consideration rendered by Jasper;

and

         f) certain portions of these transfers were hidden or concealed.

         83.      Pursuant to 11 U.S.C. § 550(a), each of the aforementioned transfers is recoverable

against the initial transferee of the transfers as well as the mediate and immediate transferees of

such transfers.

     COUNT IV – FRAUDULENT TRANSFERS (11 U.S.C. §§ 544(B), 550 AND 551 AND
                          O.C.G.A. § 18-2-70 et seq.)

    (Constructive Fraud for the Management Services, the Medicare Cost Report Transfers,
                      and all other transfers from the Debtors to Jasper)

         84.      The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.

         85.      The Debtors made transfers to or incurred obligations for the benefit of Jasper on

or within 18 years 5 of date of the Petition Date. These fraudulent transfers or obligations include,

but are not limited to, the Intercompany Transfers, the Management Services, the Medicare Cost

Report Transfers, the Four-Year the Intercompany Transfers, the Four-Year Management Services

Amounts, the Four-Year Medicare Cost Report Transfers, and all other transfers from the Debtors

to Jasper.




5
  Equitable tolling applies to toll the four-year statute of limitations contained in O.C.G.A. § 18-2-79(2) because the
transfers at issue were not discoverable by the Debtors’ creditors as they were hidden by Oconee’s management. See
O.C.G.A. § 18-2-82; Post-Confirmation Comm. for Small Loans, Inc. v. Martin, 2016 U.S. Dist. LEXIS 43974 (M.D.
Ga., Mar. 13, 2016).
                                                        -14-
         Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 15 of 18



       86.        The Debtors did not receive reasonably equivalent value in exchange for these

transfers because the consideration purportedly provide in exchange for same were either non-

existent or not reasonably equivalent.

       87.        At the time the transfers were made, the Debtors (a) were engaged in a business or

a transaction, or were about to engage in a business or transaction, for which the assets remaining

with the Debtors were unreasonably small in relation to the business or transaction and/or (b)

intended to incur, or believed that it would incur, debts that would be beyond its ability to pay as

such debts matured and/or (c) were insolvent or became insolvent as a result of the transfers.

       88.        Pursuant to 11 U.S.C. § 550(a), each of the aforementioned transfers is recoverable

against the initial transferee of the transfers as well as the mediate and immediate transferees of

such transfers.

      COUNT V - FRAUDULENT TRANSFER (11 U.S.C. §§ 548(a)(1)(A) AND 550)

  (Actual Fraud for the Two-Year Intercompany Transfers, the Two-Year Management
         Services Amounts, and the Two-Year Medicare Cost Report Transfers)

       89.        The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.

       90.        The Debtors made transfers or incurred obligations for the benefit of Jasper on or

within two years of the Petition Date. These fraudulent transfers include, but are not limited to:

the Two-Year Intercompany Transfers, the Two-Year Management Services Amounts, and the

Two-Year Medicare Cost Report Transfers which were made within two years of the Petition Date.

       91.        These transfers were made by the Debtors with the actual intent to hinder, delay,

and/or defraud some or all of the Debtors’ then existing or future creditors, as evidenced by the

badges of fraud referenced above.



                                                 -15-
          Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 16 of 18



         92.      These transfers and obligations constitute fraudulent transfers avoidable by the

Trustee pursuant to sections 548(a)(1)(A) of the Bankruptcy Code and are recoverable from Jasper

pursuant to section 550(a).

         93.      As a result of the foregoing, the Trustee is entitled to a judgment pursuant to

sections 548(a)(1)(A), 550(a), and 551 of the Bankruptcy Code (a) avoiding and preserving each

transfer to Jasper on or within two years prior to the Petition Date, as well as all obligations relating

to same, (b) directing that those transfers and obligations be set aside, and (c) recovering those

transfers, or the value thereof, from Jasper, and any mediate and immediate transferees of same. 6

         94.      Pursuant to 11 U.S.C. § 550(a), each of the aforementioned transfers is recoverable

against the initial transferee of the transfers as well as the mediate and immediate transferees of

such transfers.


       COUNT VI – FRAUDULENT TRANSFER (11 U.S.C. §§ 548(a)(1)(B) AND 550)

      (Constructive Fraud for the Two-Year Intercompany Transfers, the Two-Year
    Management Services Amounts, and the Two-Year Medicare Cost Report Transfers)

         95.      The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.

         96.      The Debtors made transfers or incurred obligations for the benefit of Jasper on or

within two years of the Petition Date. These fraudulent transfers include, but are not limited to,

the Two-Year Intercompany Transfers, the Two-Year Management Services Amounts, and the

Two-Year Medicare Cost Report Transfers.




6
  Moreover, pursuant to section 550(a) of the Bankruptcy Code, the Trustee is entitled to recover from all initial
transferees or the immediate or mediate transferees of such initial transferees, or the person for whose benefit the
transfers were made, plus interest thereon to the date of payment and the costs of this action. Should additional
transferees be discovered, the Trustee reserves the right to seek leave of Court to amend the Complaint and name such
transferees as Defendants in this action.
                                                        -16-
           Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 17 of 18



          97.     The Debtors received less than a reasonably equivalent value in exchange for the

transfers. At the time the transfers were made, the Debtors were each insolvent or became

insolvent as a result of such transfers.

          98.     At the time the transfers were made, the Debtors (a) were engaged in a business or

a transaction, or was about to engage in a business or transaction, for which the assets remaining

with the Debtors were unreasonably small in relation to the business or transaction and/or (b)

intended to incur or believed that they would incur, debts that would be beyond their ability to pay

as such debts matured.

          99.     These transfers constitute fraudulent transfers avoidable by the Trustee pursuant to

sections 548(a)(1)(B) of the Bankruptcy Code and are recoverable from Jasper pursuant to section

550(a).

          100.    As a result of the foregoing, the Trustee is entitled to a judgment pursuant to

sections 548(a)(1)(B), 550(a), and 551 of the Bankruptcy Code (a) avoiding and preserving each

transfer to Jasper on or within two years prior to the Petition Date, (b) directing that those transfers

be set aside, and (c) recovering those transfers, or the value thereof, from Jasper, and any mediate

and immediate transferees of same.

          101.    Pursuant to 11 U.S.C. § 550(a), each of the aforementioned transfers is recoverable

against the initial transferee of the transfers as well as the mediate and immediate transferees of

such transfers.

          COUNT VII – RECOVERY OF AVOIDED TRANSFERS (11 U.S.C. § 550)

          102.    The Trustee realleges the allegations contained in paragraphs 1-63, which are

incorporated by reference as if set forth fully herein.




                                                  -17-
         Case 5:19-cv-00133-TES Document 1 Filed 04/10/19 Page 18 of 18



        103.    Jasper was the initial transferee of the transfers at issue in this Complaint, the

immediate or mediate transferee of such initial transferees, or the person(s) for whose benefit the

transfers were made.

        104.    Pursuant to 11 U.S.C. § 550(a), the Trustee is entitled to recover the transfers at

issue in this Complaint from Jasper, plus interest thereon to the date of payment and the costs of

this action.


                                      PRAYER FOR RELIEF

        Based on the foregoing, the Trustee requests that the Court enter an order awarding the

Trustee all actual and consequential damages against Jasper, including pre- and post-judgment

interest, court costs, attorney’s fees, avoidance of the fraudulent transfers, recovery of all amounts

transferred to or for the benefit of the Defendant, and all such other relief that the Trustee is entitled

to under law and equity.

        Respectfully submitted this 10th day of April, 2019.

                                        GREENBERG TRAURIG, LLP


                                               /s/ John D. Elrod
                                        John D. Elrod
                                        Georgia Bar No. 246604
                                        Benjamin Keck
                                        Georgia Bar No. 943504
                                        Terminus 200, Suite 2500
                                        3333 Piedmont Road, NE
                                        Atlanta, Georgia 30305
                                        (678) 553-2100
                                        (678) 553-2269 Facsimile
                                        elrodj@gtlaw.com
                                        keckb@gtlaw.com
                                        Counsel for Plaintiff Clifford Zucker, as Liquidating
                                        Trustee of Oconee Regional Health Systems, Inc., et al.



                                                  -18-
